Name: Commission Regulation (EC) No 801/2007 of 6 July 2007 concerning the export for recovery of certain waste listed in Annex III or IIIA to Regulation (EC) No 1013/2006 to certain countries to which the OECD Decision on the control of transboundary movements of wastes does not apply (Text with EEA relevance)
 Type: Regulation
 Subject Matter: executive power and public service;  deterioration of the environment;  trade policy;  cooperation policy;  environmental policy
 Date Published: nan

 7.7.2007 EN Official Journal of the European Union L 179/6 COMMISSION REGULATION (EC) No 801/2007 of 6 July 2007 concerning the export for recovery of certain waste listed in Annex III or IIIA to Regulation (EC) No 1013/2006 to certain countries to which the OECD Decision on the control of transboundary movements of wastes does not apply (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1013/2006 of the European Parliament and of the Council of 14 June 2006 on shipments of waste (1), and in particular Article 37(2) thereof, After consultation of the countries concerned, Whereas: (1) In accordance with Article 37(1) of Regulation (EC) No 1013/2006 the Commission has sent a written request to each country to which Decision C(2001)107/Final of the OECD Council concerning the revision of Decision C(92)39/Final on control of transboundary movements of wastes destined for recovery operations does not apply, seeking confirmation in writing that waste which is listed in Annex III or IIIA to that Regulation and the export of which is not prohibited under its Article 36 may be exported from the Community for recovery in that country and requesting an indication as to which control procedure, if any, would be followed in the country of destination. (2) In those requests, each country was asked to indicate if it had opted for a prohibition or a procedure of prior written notification and consent, or if it would exercise no control, in respect of such waste. (3) The Commission has received replies to its written requests from Algeria, Andorra, Argentina, Botswana, Belarus, Chile, China, China (Hong Kong), Costa Rica, Guyana, India, Liechtenstein, Moldova, Oman, Peru, Philippines, Russian Federation, Sri Lanka, Taiwan, Thailand, Vietnam. (4) Certain countries have not issued a confirmation in writing that the waste may be exported to them from the Community for recovery. Therefore, in accordance with the second subparagraph of Article 37(2) of Regulation (EC) No 1013/2006, those countries are to be regarded as having chosen a procedure of prior written consent. (5) The provisions of this Regulation should replace the provisions of Commission Regulation (EC) No 1547/1999 of 12 July 1999 determining the control procedures under Council Regulation (EEC) No 259/93 to apply to shipments of certain types of waste to certain countries to which OECD Decision C(92)39 final does not apply (2). Regulation (EC) No 1547/1999 should therefore be repealed, HAS ADOPTED THIS REGULATION: Article 1 Export for recovery of waste listed in Annex III or IIIA to Regulation (EC) No 1013/2006, and the export of which is not prohibited under its Article 36, to certain countries to which the OECD Decision does not apply shall be governed by procedures which reflect the choices made by those countries between (a) a prohibition, (b) a procedure of prior written notification and consent, or (c) no control in the country of destination, as set out in the Annex. Article 2 Commission Regulation (EC) No 1547/1999 is repealed. Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 July 2007. For the Commission Peter MANDELSON Member of the Commission (1) OJ L 190, 12.7.2006, p. 1. (2) OJ L 185, 17.7.1999, p. 1. Regulation as last amended by Commission Regulation (EC) No 1792/2006 (OJ L 362, 20.12.2006, p. 1). ANNEX Choices made by certain countries under Article 37 of Regulation (EC) No 1013/2006 ALGERIA a) prohibition b) prior written notification and consent c) no control in the country of destination GC030 ex 890800 GG030 ex 2621 GG040 ex 2621 All others ANDORRA a) prohibition b) prior written notification and consent c) no control in the country of destination All waste ARGENTINA a) prohibition b) prior written notification and consent c) no control in the country of destination B1010 B1020 B1030 B1031 B1040 B1050 B1060 B1070 B1080 B1090 B1100 B1115 B1120 B1130 B1140 B1150 B1160 B1170 B1180 B1190 B1200 B1210 B1220 B1230 B1240 B1250 B2010 B2020 B2030 B2040 B2060 B2070 B2080 B2090 B2100 B2110 B2120 B2130 from B3010:  polyvinyl alcohol  Cured waste resins or condensation products including the following:  urea formaldehyde resins  phenol formaldehyde resins  melamine formaldehyde resins  expoxy resins  alkyd resins  polyamides  The following fluorinated polymer wastes (1):  Perfluoroethylene/propylene (FEP)  Perfluoro alkoxyl alkane  Tetrafluoroethylene/per fluoro vinyl ether (PFA)  Tetrafluoroethylene/per fluoro methylvinyl ether (MFA)  Polyvinylfluoride (PVF)  Polyvinylidenefluoride (PVDF) from B3010 all other items from B3010  polyvinyl butyral  polyvinyl acetate from B3020:  paper or paperboard made mainly of mechanical pulp (for example, newspapers, journals and similar printed matter),  other, including but not limited to 2. unsorted scrap. from B3020 all other items B3030 B3035 B3040 B3050 B3060 B3065 from B3070:  Deactivated fungus mycelium from penicillin production to be used as animal feed from: B3070 all other items B3080 B3090 B3100 B3110 B3120 B3130 B3140 B4010 B4020 B4030 GB040 262030 262090 GC010 GC020 GC030 ex 890800 GC050 GE020 ex 7001 ex 701939 GF010 GG030 ex 2621 GG040 ex 2621 GH013 391530 ex 390410 40 GN010 ex 050200 GN020 ex 050300 GN030 ex 050590 BELARUS a) prohibition b) prior written notification and consent c) no control in the country of destination from B1010:  Germanium scrap  Vanadium scrap  Scrap of Hafnium, Indium, Niobium, Rhenium and Gallium  Thorium scrap from B1010: all other items from B1020:  Beryllium scrap  Tellurium scrap from B1020: all other items from B1030  Vanadium dust from B1030: all other items from B1031  Titanium dust from B1031: all other items B1040 B1050 B1060 B1070 B1080 B1090 B1100 B1115 from B1120 Transition metals from B1120 Lanthanides (rare earth metals) B1130 B1140 B1150 B1160 B1170 B1180 B1190 B1200 B1210 B1220 B1230 B1240 B1250 B2010 from B2020 Glass waste in non-dispersible form from  Cullet and other waste and scrap of glass except for glass from cathode-ray tubes and other activated glasses  waste glass containing specific substances from B2020 all other items B2030 from B2040  Partially refined calcium sulphate produced from flue-gas desulphurisation (FGD)  Slag from copper production, chemically stabilised, having a high iron content (above 20 %) and processed according to industrial specifications (e.g. DIN 4301 and DIN 8201) mainly for construction and abrasive applications. from B2040  Waste gypsum wallboard or plasterboard arising from the demolition of buildings  Sulphur in solid form  Limestone from the production of calcium cyanamide (having a pH less than 9)  Sodium, potassium, calcium chlorides  Carborundum (silicon carbide)  Broken concrete  Lithium-Tantalum and Lithium-Niobium containing glass scraps. B2060 B2070 B2080 B2090 B2100 B2110 from B2120 waste acidic and basic solutions containing specific substances from B2120 all other items B2130 from B3010: The following plastic or mixed plastic materials, provided they are not mixed with other wastes and are prepared to a specification:  Scrap plastic of the following non-halogenated polymers and copolymers:  ethylene  styrene  polypropylene  polyethylene terephthalate  acrylonitrile  butadiene  polyamides  polybutylene terephthalate  polycarbonates  acrylic polymers  polyurethane (not containing CFCs)  polymethyl methacrylate  polyvinyl alcohol  polyvinyl butyral  polyvinyl acetate  Cured waste resins or condensation products including the following:  urea formaldehyde resins  phenol formaldehyde resins  melamine formaldehyde resins  expoxy resins  alkyd resins  polyamides from B3010 The following plastic or mixed plastic materials, provided they are not mixed with other wastes and are prepared to a specification:  Scrap plastic of the following non-halogenated polymers and copolymers:  polyacetals  polyethers  polyphenylene sulphides  alkanes C10-C13 (plasticiser)  polysiloxanes  * The following fluorinated polymer wastes:  Perfluoroethylene/propylene (FEP)  Perfluoro alkoxyl alkane  Tetrafluoroethylene/per fluoro vinyl ether (PFA)  Tetrafluoroethylene/per fluoro methylvinyl ether (MFA)  Polyvinylfluoride (PVF)  Polyvinylidenefluoride (PVDF) B3020 from B3030  Waste of wool or of fine or coarse animal hair, including yarn waste but excluding garnetted stock from B3030 all other items B3035 B3040 B3050 from B3060  Degras: residues resulting from the treatment of fatty substances or animal or vegetable waxes  Waste of bones and horn-cores, unworked, defatted, simply prepared (but not cut to shape), treated with acid or degelatinised  Fish waste from B3060 all other items B3065 from B3070:  Waste of human hair from: B3070 all other items B3080 B3090 B3100 B3110 B3120 B3130 B3140 B4010 B4020 B4030 ex GB040 galvanic slags containing copper ex GB040 slags from precious metals GC010 GC020 GC030 ex 890800 GC050 ex GE020 glass fibre waste possessing physicochemical properties similar to asbestos GE020 ex 7001 ex 701939 GF010 GG030 ex 2621 GG040 ex 2621 GH013 391530 ex 390410 40 GN010 ex 050200 GN020 ex 050300 GN030 ex 050590 BOTSWANA a) prohibition b) prior written notification and consent c) no control in the country of destination B1 B2 B3010 from B3020 all others from B3020 The following materials, provided they are not mixed with hazardous wastes: Waste and scrap of paper or paperboard of:  unbleached paper or paperboard or of corrugated paper or paperboard  other paper or paperboard, made mainly of bleached chemical pulp, not coloured in the mass  paper or paperboard made mainly of mechanical pulp (for example, newspapers, journals and similar printed matter) B3030 B3035 B3036 B3060 B3065 GB040 7112 262030 262090 GC010 GC020 GC030 ex 890800 GC050 GE020 ex 7001 ex 701939 GF010 GG030 ex 2621 GG040 ex 2621 GH013 391530 ex 390410 40 GN010 ex 050200 GN020 ex 050300 GN030 ex 050590 CHILE a) prohibition b) prior written notification and consent c) no control in the country of destination B1010 B1031 B1050 B1070 B1080 B1115 B1250 B2060 B2130 B3010 B3030 B3035 B3060 B3065 GB040 7112 262030 262090 GC010 GC020 GC030 from 890800 GC050 GE020 from 7001 from 701939 GF010 GG030 from 2621 GG040 from 2621 GH013 391530 from 390410 40 GN010 from 050200 GN020 from 050300 GN030 from 050590 All others CHINA a) prohibition b) prior written notification and consent c) no control in the country of destination from B1010  Molybdenum scrap  Cobalt scrap  Bismuth scrap  Zirconium scrap  Manganese scrap  Germanium scrap  Scrap of Hafnium, Indium, Niobium, Rhenium and Gallium  Thorium scrap  Rare earths scrap  Chromium scrap from B1010  Tungsten scrap  Magnesium scrap  Titanium scrap  Vanadium scrap from B1010  Precious metals (gold, silver, the platinum group, but not mercury)  Iron and steel scrap  Copper scrap  Nickel scrap  Aluminium scrap  Zinc scrap  Tin scrap  Tantalum scrap B1020 B1030 B1031 B1040 B1050 B1060 B1070 B1080 B1090 from B1100 all other items from B1100  Hard zinc spelter B1115 from B1120  Lanthanides (rare earth metals) from B1120 all other items B1130 B1140 B1150 B1160 B1170 B1180 B1190 B1200 B1210 B1220 B1230 B1240 B1250 B2010 B2020 B2030 B2040 B2060 B2070 B2080 B2090 B2100 B2110 B2120 B2130 from B3010: The following plastic or mixed plastic materials, provided they are not mixed with other wastes and are prepared to a specification:  Scrap plastic of the following non-halogenated polymers and copolymers:  ethylene  styrene  polypropylene  polyethylene terephthalate  acrylonitrile  butadiene  polyacetals  polyamides  polybutylene terephthalate  polycarbonates  Cured waste resins or condensation products including the following:  urea formaldehyde resins  melamine formaldehyde resins  expoxy resins  alkyd resins from B3010 The following plastic or mixed plastic materials, provided they are not mixed with other wastes and are prepared to a specification:  polyethers  polyphenylene sulphides  acrylic polymers  alkanes C10-C13 (plasticiser)  polyurethane (not containing CFCs)  polysiloxanes  polymethyl methacrylate  polyvinyl alcohol  polyvinyl butyral  polyvinyl acetate  Cured waste resins or condensation products including the following:  phenol formaldehyde resins  polyamides  The following fluorinated polymer wastes (2):  Perfluoroethylene/propylene (FEP)  Perfluoro alkoxyl alkane  Tetrafluoroethylene/per fluoro vinyl ether (PFA)  Tetrafluoroethylene/per fluoro methylvinyl ether (MFA)  Polyvinylfluoride (PVF)  Polyvinylidenefluoride (PVDF) B3020 from B3030 all others from B3030: from Cotton waste (including yarn waste and garnetted stock)  yarn waste (including thread waste)  other  Waste (including noils, yarn waste and garnetted stock) of  synthetic fibres  artificial fibres B3035 B3040 B3050 from B3060 all others from B3060 from Wastes arising from agro-food industries provided it is not infectious: Waste of bones and horn-cores, unworked, defatted, simply prepared (but not cut to shape), treated with acid or degelatinised B3065 B3070 B3080 B3090 B3100 B3110 B3120 B3130 B3140 B4010 B4020 B4030 GB040 7112 262030 262090 GC010 GC020 GC030 ex 890800 GC050 GE020 ex 7001 ex 701939 GF010 GG030 ex 2621 GG040 ex 2621 GH013 391530 ex 390410 40 GN010 ex 050200 GN020 ex 050300 GN030 ex 050590 CHINA (HONG KONG) a) prohibition b) prior written notification and consent c) no control in the country of destination from B1010 tantalum scrap from B1010 all other items B1020 B1030 B1031 B1040 B1050 B1060 B1070 B1080 B1090 from B1100 Wastes of refractory linings, including crucibles, originating from copper smelting from B1100 all other items B1115 from B1120  Lanthanides (rare earth metals) from B1120 all other items B1130 B1140 B1150 B1160 B1170 B1180 B1190 B1200 B1210 B1220 B1230 B1240 B1250 B2010 B2020 B2030 B2040 B2060 B2070 B2080 B2090 B2100 B2110 B2120 B2130 from B3010: The following plastic or mixed plastic materials, provided they are not mixed with other wastes and are prepared to a specification:  polyacetals  polyethers  alkanes C10-C13 (plasticiser)  * The following fluorinated polymer wastes:  Perfluoroethylene/propylene (FEP)  Perfluoro alkoxyl alkane  Tetrafluoroethylene/per fluoro vinyl ether (PFA)  Tetrafluoroethylene/per fluoro methylvinyl ether (MFA)  Polyvinylfluoride (PVF)  Polyvinylidenefluoride (PVDF) from B3010: The following plastic or mixed plastic materials, provided they are not mixed with other wastes and are prepared to a specification:  Scrap plastic of the following non-halogenated polymers and copolymers:  ethylene  styrene  polypropylene  polyethylene terephthalate  acrylonitrile  butadiene  polyamides  polybutylene terephthalate  polycarbonates  polyphenylene sulphides  acrylic polymers  polyurethane (not containing CFCs)  polysiloxanes  polymethyl methacrylate  polyvinyl alcohol  polyvinyl butyral  polyvinyl acetate  cured waste resins or condensation products including the following:  urea formaldehyde resins  phenol formaldehyde resins  melamine formaldehyde resins  expoxy resins  alkyd resins  polyamides B3020 B3030 B3035 B3040 B3050 B3060 B3065 B3070 B3080 B3090 B3100 B3110 B3120 B3130 B3140 B4010 B4020 B4030 GB040 7112 262030 262090 GC010 GC020 GC030 ex 890800 GC050 GE020 ex 7001 ex 701939 GF010 GG030 ex 2621 GG040 ex 2621 GH013 391530 ex 390410 40 GN010 ex 050200 GN020 ex 050300 GN030 ex 050590 COSTA RICA a) prohibition b) prior written notification and consent c) no control in the country of destination All waste GUYANA a) prohibition b) prior written notification and consent c) no control in the country of destination All INDIA a) prohibition b) prior written notification and consent c) no control in the country of destination All LIECHTENSTEIN a) prohibition b) prior written notification and consent c) no control in the country of destination All MOLDOVA a) prohibition b) prior written notification and consent c) no control in the country of destination from B3020 from B3020 The following materials, provided they are not mixed with hazardous wastes: Waste and scrap of paper or paperboard of:  unbleached paper or paperboard or of corrugated paper or paperboard  other paper or paperboard, made mainly of bleached chemical pulp, not coloured in the mass  paper or paperboard made mainly of mechanical pulp (for example, newspapers, journals and similar printed matter) All others OMAN a) prohibition b) prior written notification and consent c) no control in the country of destination from B1010 all others from B1010  Iron and steel scrap All others PERU a) prohibition b) prior written notification and consent c) no control in the country of destination All waste PHILIPPINES a) prohibition b) prior written notification and consent c) no control in the country of destination from B1010 Cobalt scrap from B1010 all other items from B1020  Lead scrap (but excluding lead-acid batteries) from B1020 all other items B1030 B1031 B1040 B1050 B1060 B1070 B1080 B1090 B1100 B1115 from B1120: Cobalt, Lanthanum from B1120 all other items B1150 B1160 B1170 B1180 B1190 B1200 B1210 B1220 B1230 B1240 B1250 B2010 B2020 from B2030  Cermet wastes and scrap (metal ceramic composites) from B2030  Ceramic based fibres not elsewhere specified or included B2040 B2060 B2070 B2080 B2090 B2100 B2110 B2120 B2130 B3010 B3020 B3030 B3035 B3040 B3050 B3060 B3065 B3070 B3080 B3090 B3100 B3110 B3120 B3130 B3140 B4010 B4020 B4030 GB040 7112 262030 262090 GC010 GC020 GC030 ex 890800 GC050 GE020 ex 7001 ex 701939 GF010 GG030 ex 2621 GG040 ex 2621 GH013 391530 ex 390410 40 GN010 ex 050200 GN020 ex 050300 GN030 ex 050590 RUSSIAN FEDERATION a) prohibition b) prior written notification and consent c) no control in the country of destination B1010 B1020 B1030 B1031 B1040 B1050 B1060 B1070 B1080 B1090 B1100 B1115 B1120 B1130 B1140 B1150 B1160 B1170 B1180 B1190 B1200 B1210 B1220 B1230 B1240 B1250 B2010 B2020 B2030 B2040 B2060 B2070 B2080 B2090 B2100 B2110 B2120 B2130 B3010 B3020 B3030 B3035 B3040 B3050 B3060 B3065 B3070 B3080 B3090 B3100 B3110 B3120 B3130 B3140 B4010 B4020 B4030 GB040 7112 262030 262090 GC010 GC020 GC030 ex 890800 GC050 GE020 ex 7001 GE020 ex 701939 GF010 GG030 ex 2621 GG040 ex 2621 GH013 391530 ex 390410 40 GN010 ex 050200 GN020 ex 050300 GN030 ex 050590 SRI LANKA a) prohibition b) prior written notification and consent c) no control in the country of destination All waste TAIWAN a) prohibition b) prior written notification and consent c) no control in the country of destination from B1010  Precious metals (gold, silver, the platinum group, but not mercury)  Tantalum scrap  Molybdenum scrap  Cobalt scrap  Bismuth scrap  Zirconium scrap  Manganese scrap  Vanadium scrap  Scrap of Hafnium, Indium, Niobium, Rhenium and Gallium  Thorium scrap  Rare earths scrap  Chromium scrap from B1010  Iron and steel scrap  Copper scrap  Nickel scrap  Aluminium scrap  Zinc scrap  Tin scrap  Tungsten scrap  Magnesium scrap  Titanium scrap  Germanium scrap B1020 B1030 B1031 B1040 B1050 B1060 B1070 B1080 B1090 from B1100  Aluminium skimmings (or skims) excluding salt slag  Wastes of refractory linings, including crucibles, originating from copper smelting  Slags from precious metals processing for further refining  Tantalum bearing tin slags with less than 0,5 % tin from B1100  Hard zinc spelter  Zinc-containing drosses  Galvanising slab zinc top dross (> 90 % Zn)  Galvanising slab zinc bottom dross (> 92 % Zn)  Zinc die casting dross (> 85 % Zn)  Hot dip galvanisers slab zinc dross (batch) (> 92 % Zn)  Zinc skimmings B1115 B1120 B1130 B1140 B1150 B1160 B1170 B1180 B1190 B1200 B1210 B1220 B1230 B1240 B1250 B2010 B2020 B2030 from B2040 All others from B2040:  Slag from copper production, chemically stabilised, having a high iron content (above 20 %) and processed according to industrial specifications (e.g. DIN 4301 and DIN 8201) mainly for construction and abrasive applications B2060 B2070 B2080 B2090 B2100 B2110 B2120 B2130 from B3010:  polyurethane (not containing CFCs)  Cured waste resins or condensation products ex B3010 All others B3020 B3030 B3035 B3040 B3050 B3060 B3065 B3070 B3080 B3090 B3100 B3110 B3120 B3130 B3140 B4010 B4020 B4030 GB040 7112 262030 262090 GC010 GC020 GC030 ex 890800 GC050 GE020 ex 7001 ex 701939 GF010 GG030 ex 2621 GG040 ex 2621 GH013 391530 ex 390410 40 GN010 ex 050200 GN020 ex 050300 GN030 ex 050590 THAILAND a) prohibition b) prior written notification and consent c) no control in the country of destination B1010 B1020 B1030 B1020 B1030 B1031 B1040 B1050 B1060 B1070 B1080 B1090 from B1100 all others from B1100  Wastes of refractory linings, including crucibles, originating from copper smelting  Slags from precious metals processing for further refining  Tantalum bearing tin slags with less than 0,5 % tin B1115 B1120 B1130 B1140 B1150 B1160 B1170 B1180 B1190 B1200 B1210 B1220 B1230 B1240 B1250 B2010 B2020 B2030 from B2040  Slag from copper production, chemically stabilised, having a high iron content (above 20 %) and processed according to industrial specifications (e.g. DIN 4301 and DIN 8201) mainly for construction and abrasive applications  Limestone from the production of calcium cyanamide (having a pH less than 9)  Lithium-Tantalum and Lithium-Niobium containing glass scraps from B2040 All others B2060 B2070 B2080 B2090 B2100 B2110 B2120 B2130 from B3010:  Scrap plastic of non-halogenated polymers and copolymers  The fluorinated polymer wastes (3) from B3010:  Cured waste resins or condensation products B3020 from B3030:  Waste (including noils, yarn waste and garnetted stock) of man-made fibres  Used rags, scrap twine, cordage, rope and cables and worn out articles of twine, cordage, rope or cables of textile from B3030 all others B3035 from B3040  Other rubber wastes (excluding such wastes specified elsewhere) from B3040  Waste and scrap of hard rubber (e.g. ebonite) B3050 B3060 B3065 B3070 B3080 B3090 B3100 B3110 B3120 B3130 B3140 B4010 B4020 B4030 GB040 7112 262030 262090 GC010 GC020 GC030 ex 890800 GC050 GE020 ex 7001 ex 701939 GF010 GG030 ex 2621 GG040 ex 2621 GH013 391530 ex 390410 40 GN010 ex 050200 GN020 ex 050300 GN030 ex 050590 VIETNAM a) prohibition b) prior written notification and consent c) no control in the country of destination from B1010  Precious metals (gold, silver, the platinum group, but not mercury)  Tantalum scrap  Cobalt scrap  Bismuth scrap  Germanium scrap  Vanadium scrap  Scrap of Hafnium, Indium, Niobium, Rhenium and Gallium  Thorium scrap  Rare earths scrap from B1010  Iron and steel scrap  Copper scrap  Nickel scrap  Aluminium scrap  Zinc scrap  Tin scrap  Tungsten scrap  Molybdenum scrap  Magnesium scrap  Titanium scrap  Zirconium scrap  Manganese scrap  Chromium scrap from B1020  Beryllium scrap  Cadmium scrap  Selenium scrap  Tellurium scrap from B1020  Antimony scrap  Lead scrap (but excluding lead-acid batteries) B1030 B1031 B1040 B1050 B1060 B1070 B1080 B1090 B1100 B1115 B1120 B1130 B1140 B1150 B1160 B1170 B1180 B1190 B1200 B1210 B1220 B1230 B1240 B1250 B2010 B2020 B2030 from B2040 All others from B2040:  Partially refined calcium sulphate produced from flue-gas desulphurisation (FGD) B2060 B2070 B2080 B2090 B2100 B2110 B2120 B2130 from B3010 All others from B3010  ethylene  styrene  polypropylene  polyethylene terephthalate  polycarbonates B3020 B3030 B3035 B3040 B3050 B3060 B3065 B3070 B3080 B3090 B3100 B3110 B3120 B3130 B3140 B4010 B4020 B4030 GB040 7112 262030 262090 GC010 GC020 GC030 ex 890800 GC050 GE020 ex 7001 ex 701939 GF010 GG030 ex 2621 GG040 ex 2621 GH013 391530 ex 390410 40 GN010 ex 050200 GN020 ex 050300 GN030 ex 050590 (1) See footnote on page 64 in Regulation (EC) No 1013/2006 of the European Parliament and of the Council (OJ L 190, 12.7.2006, p. 1). (2) See footnote on page 64 in Regulation (EC) No 1013/2006 of the European Parliament and of the Council (OJ L 190, 12.7.2006, p. 1). (3) See footnote on page 64 in Regulation (EC) No 1013/2006 of the European Parliament and of the Council (OJ L 190, 12.7.2006, p. 1).